Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a DIV of 15/538,800 06/22/2017 PAT US 10,626,474; Application 15/538,800 is a 371 of PCT/JP2015/086588 12/24/2015.
Claims 1-3 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon Fig.2 of the instant specification. In the instant case, Fig.2 of the instant specification indicates Fe, TiN (Osbornite phase) and Mg2SiO4 (Forsterite phase) only and there is no peak for the claimed SiO2 (cristobalite phase), which is contrary to the existing of SiO2 (cristobalite phase) in the coating as claimed in the instant claims. It is further noted that there is no disclosing what portion of SiO2 (cristobalite phase) should include in the Mg2SiO4 (Forsterite phase) and no XRD evidence to show it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toda Hiroaki et al (JPH08291390A, with English translation for abstract and online-translation, listed in IDS filed on 3/9/2020, Documents can be found in the parent case 15/538,800, thereafter JP’390).
Regarding claim 1, JP’390 teaches a grain oriented silicon steel sheet coated with forsterite-base film comprising Mg2SiO4 and TiN (Abstract and examples of JP’390). JP’390 provides X-Ray diffraction analysis for the formed coating film with TiN (200) peak and Mg2SiO4 (211) peak — forsterite phase (Fig.4 of JP’390). Although JP’390 specify that “the intensity ratio of the peak I0 of Mg2SiO4 (211) to the peak I1 of TiN (200) by thin film X-ray diffraction is regulated to 3/100 to 50/100” (Abstract of JP’390), the peak SiO2 – cristobalite phase cannot be observed in the XRD diffraction or it is only a portion of the Mg2SiO4 (211) peak. Since JP’390 specify that the amount of MgO is adjustable to form the forsterite phase (par.[0036]-[0037] of JP’390), the 2 should be decreasing when MgO increasing, and the Peak of SiO2 cristobalite phase will be decreasing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose proper amount of MgO in the coating form to form proper forsterite phase with less SiO2 phase in the film since JP’390 teaches the same grain oriented silicon steel sheet coated with forsterite-base film comprising Mg2SiO4 and TiN throughout whole disclosing range.  
JP’390 provides examples with iron loss W17/50 of 1.0W/kg or less (Table 1-6 and 8-10, and Fig.5-8 of JP/390).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 15/538800 (Updated as US 10,626,474 B2).  
Regarding instant claims 1-3, although the instant application is a DIV of 15/538,800 06/22/2017 PAT US 10,626,474, 2 and 4 of the copending application No. 15/538800 (Updated as US 10,626,474 B2) teaches the substantially identical materials and process steps as claimed in the instant claims 2-3. If the SiO2 is a part of the forsterite-base film and the intensity Peak SiO2 Corresponding to the intensity Peak Mg2SiO4, they are not patentable distinct from each other (although the conflicting claims are not identical), because claims 1-5 of the copending application No. 15/538800 (Updated as US 10,626,474 B2) teaches all of the essential materials and processes. Thus, no patentable distinction was found in the instant claims compared with the claims 1-5 of the copending application No. 15/538800 (Updated as US 10,626,474 B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734